united states securities and exchange commission Washington, D.C. 20549 form 8-k current report Pursuant to Section 13 OR 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) March 21, 2017 Royal Hawaiian Orchards, L.P. (Exact name of registrant as specified in its charter) Delaware 001-9145 99-0248088 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 688 Kinoole Street, Suite 121, Hilo, Hawaii (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code (303) 339-0500 N/A (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions ( see General Instruction A.2. below): ☐ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ☐ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ☐ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ☐ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01. Other Events. On March 21, 2017, Royal Hawaiian Orchards, L.P. (the “Partnership”) filed with the U.S. Securities and Exchange Commission a registration statement for a rights offering to existing holders of the Partnership’s depositary units representing classA units of limited partnership interests. Item 9.01. Financial Statements and Exhibits. (d) Exhibits . Exhibit No. Description Press Release dated March 22, 2017. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. ROYAL HAWAIIAN ORCHARDS, L.P. (Registrant) Date: March 22, 2017 By: Royal Hawaiian Resources, Inc., its Managing General Partner By: /s/ Bradford Nelson Name: Bradford Nelson Title: President EXHIBIT INDEX ExhibitNo. Description Press Release dated March 21, 2017.
